Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 18 November 2021. Claims 1-17 and 19-23 are pending and have been considered as follows.
Response to Arguments
	Applicant’s amendments and arguments with respect to the Specification Objection as set forth in the office action of 18 August 2021 have been considered and are persuasive. Therefore, the Specification Objection as set forth in the office action of 18 August 2021 has been withdrawn.
Applicant’s amendments and arguments with respect to the first Claim Objection to claim 1 and the Claim Objections to claims 2, 5, 13 and 20 as set forth in the office action of 18 August 2021 have been considered and are persuasive. Therefore, the first Claim Objection to claim 1 and the Claim Objections to claims 2, 5, 13 and 20 as set forth in the office action of 18 August 2021 have been withdrawn.
Applicant’s amendments and arguments with respect to the second Claim Objection to claim 1 as set forth in the office action of 18 August 2021 have been considered and are NOT persuasive. Applicant has not amended claim 1 accordingly to overcome such objection. See Claim Objections below.
Applicant’s amendments and arguments with respect to the rejection of claims 2-5, 12-16, 19 and 22 under 35 USC 112(b) as set forth in the office action of 18 August 2021 have been considered and are persuasive. Therefore, the rejection of withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 1-17 and 19-23 under 35 USC 103 as set forth in the office action of 18 August 2021 have been considered and are NOT persuasive. Specifically, Applicant argues:
Wongpiromsarn has a filing date of December 4, 2019 and a publication date of June 18, 2020. Wongpiromsarn claims priority to U.S. Provisional App. No. 62/781,566, which was filed on December 18, 2018 (hereinafter the "Wongpir-Prov"). The present application has a filing date of April 22, 2019. Therefore, the cited sections of Wongpiromsarn must be described by the Wongpir-Prov in order to qualify as prior art. MPEP § 2152.02(b); see MPEP § 2152.01(A), (C). In the present case, the cited sections in Wongpiromsarn are not supported by or described in Wongpir-Prov. For example, Wongpir-Prov does not describe the "speed profile" discussed at ¶[0113]-¶ [0114] in Wongpiromsarn. Furthermore, Wongpir-Prov does not describe the following subject matter from ¶[0116] in Wongpiromsarn: ". The planning module 1336 will either find a solution that satisfies both (1) a minimum speed constraint to avoid a potential collision with the vehicle 1320 in the intersection and (2) a maximum speed constraint for a potential collision with the construction zone 1308, or else select a different homotopy including crossing the intersection only after the vehicle 1320 clears the intersection. The different homotopy includes a corresponding maxi mum speed constraint based on 04, 14, v1, and v", Because the cited sections in Wongpiromsarn are not supported by or described in Wongpir-Prov, the effective filing date for the relied-upon subject matter of Wongpiromsarn is, at best, the filing date of Wongpiromsarn (December 4, 2019), which is after the effective filing date of the present application (April 22, 2019). See MPEP § 2152.01(A), (C). Accordingly, Wongpiromsarn cannot be used to render claim 1 obvious 
Nevertheless, Wongpiromsarn the various constraints discussed by the cited sections in Wongpiromsarn do not disclose or suggest generating, in real time, one or more virtual guardrails for respective time instants of a sliding timing window. Specifically, Wongpiromsarn merely discusses determining minimum and maximum speeds and a direction orientation to avoid a collision predicted to take place within a certain amount of time. Nothing in this discussion infers or implies the use of a 


The Examiner’s Response-
	Examiner has carefully considered Applicant’s arguments and respectfully disagrees.
As set forth on Page 7 of the office action of 18 August 2021, only the concept/limitation “generate, in real time, one or more virtual guardrails and automatically pilot the vehicle within the one or more virtual guardrails to incrementally bring the vehicle into safe operation where a plurality of safe driving policies are not violated” is said to be suggested/taught by Wongpiromsarn in [0004], [0113]-[0121], claim 1 and claim 2 of US20200189575A1 and the main concept in such cited sections which suggests/teaches the claim’s limitation stated above corresponds to [0003], [0104]-[0109], [0123], [0124], claim 1 and claim 2 of the provisional application #62/781,566 by Wongpiromsarn.
As set forth on Page 8 of the office action of 18 August 2021, Wongpiromsarn is not alone used to suggest/teach that the one or more virtual guardrails would be for respective time instants of a sliding time window and Examiner actually points to Kazemi which suggests such matter in at least [0221]. As such, Anderson as modified by Wongpiromsarn and Kazemi disclose each 
Claim Objections
Claim 1 is objected to because of the following informalities:  “generate the analysis result indicative of the vehicle being potentially operated into the emergency situation manually” since the previous recited limitation (in lines 14-15 of claim 1) has been amended, due to inconsistency, this limitation ( in lines 24-25 of claim 1) appears to be a typographical error and should be “generate the analysis result indicative of the vehicle being potentially manually operated into the emergency situation” or any other way Applicant sees fit to keep a consistent claim language throughout the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is indefinite because of the recited limitation “the sensor data” in line 4. Such limitation lacks proper antecedent basis due to different wording used throughout plurality of sensor data”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US20120083947A1) in view of Wongpiromsarn (US20200189575A1) in further view of Kazemi (US20190235499A1).
Regarding claim 1, Anderson discloses an apparatus for computer-assisted driving (CAD) disposed in a vehicle (see at least abstract, Figure 1, Figure 11 and [0033]), the apparatus comprising: one or more processor circuitries communicatively coupled with memory circuitries. wherein the one or more processor circuitries are to (see at least abstract, [0033], [0123] and [0124]) operate an autopilot engine disposed in a vehicle to be conditionally activated to automatically pilot the vehicle from being manually operated unsafely into an emergency situation for a period of time to see at least Figure 1, Figure 11, [0041]-[0043], [0047]-[0050], [0058], [0070]-[0072], [0078], [0117], [0120], [0123] and [0124]); operate a mitigation unit to conditionally activate the autopilot engine in response to an analysis results indicative of the vehicle being potentially manually operated into the emergency situation (see at least Figure 1, Figure 2, Figure 11, [0034]-[0038], [0041]-[0050], [0053], [0055]-[0058], [0063], [0069]-[0072], [0076], [0078], [0117], [0120], [0123] and [0124]); and operate an analysis unit to analyze whether a plurality of sensor data of the vehicle indicate whether the vehicle is being manually operated unsafely in violation of one or more safe driving policies of the plurality of safe driving policies,  the plurality of safe driving policies specifying a plurality of unsafe driving behaviors (see at least Figure 1, Figures 4-8, Figure 11, [0005], [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062], [0063], [0069]-[0072], [0074], [0076], [0078], [0117], [0120], [0123] and [0124]), and in response to a determination of a violation of the one or more safe driving policies, generate the analysis result indicative of the vehicle being potentially operated into the emergency situation manually (see at least Figure 1, Figures 4-8, Figure 11, [0005], [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062], [0063], [0069]-[0072], [0074], [0076], [0078], [0117], [0120], [0123] and [0124]).
Anderson does not explicitly disclose generate, in real time, one or more virtual guardrails and automatically pilot the vehicle within the one or more virtual guardrails to incrementally bring the vehicle into safe operation where a plurality of safe driving policies are not violated. However, such matter is suggested by Wongpiromsarn (see at least [0004], [0113]-[0121], claim 1 and claim 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Anderson to incorporate the teachings of Wongpiromsarn which teaches generate, in real time, one or more virtual guardrails and automatically pilot the vehicle within the one or more virtual guardrails to incrementally bring the vehicle into safe operation where a plurality of safe driving policies are not violated since they are both directed to collision avoidance and incorporation of the teachings of Wongpiromsarn would ensure increased safety and reliability by increasing accuracy of the overall system.
Anderson as modified by Wongpiromsarn does not explicitly disclose one or more virtual guardrails for respective time instants of a sliding timing window. However, such matter is suggested by Kazemi (see at least [0221]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Anderson as modified by Wongpiromsarn to incorporate the teachings of Kazemi which teaches one or more virtual guardrails for respective time instants of a sliding timing window since they are directed to safe vehicle operations and incorporation of the teachings of Kazemi would increase accuracy of the overall system and thereby increase safety and efficiency.

Regarding claim 2, Anderson does not explicitly disclose wherein to automatically pilot the vehicle for the period of time within of the one or more virtual guardrails includes to determine in real time one or more of the one or more virtual guardrails. However, such matter is suggested by Wongpiromsarn (see at least [0004], [0113]-[0121], claim 1 and claim 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Anderson to incorporate the teachings of Wongpiromsarn which teaches wherein to automatically pilot the vehicle for the period of time within of the one or more virtual guardrails includes to determine in real time one or more of the one or more virtual guardrails since they are both directed to collision avoidance and incorporation of the teachings of Wongpiromsarn would ensure increased safety and reliability by increasing accuracy of the overall system.
Anderson as modified by Wongpiromsarn does not explicitly disclose determine one or more of the one or more virtual guardrails for each of a plurality of sliding timing windows. However, such matter is suggested by Kazemi (see at least [0221]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Anderson as modified by Wongpiromsarn to incorporate the teachings of Kazemi which teaches determine one or more of the one or more virtual guardrails for each of a plurality of sliding timing windows since they are directed to safe vehicle operations and incorporation of the teachings of Kazemi would increase accuracy of the overall system and thereby increase safety and efficiency.

Regarding claim 3, Anderson discloses wherein to determine in real time the one or more of the one or more operational guardrails includes to determine in real time the one or more of the one or more operational guardrails, based at least in part on dynamics of the vehicle determined in real time (see at least Figure 1, Figures 4-8, Figure 11, [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062]-[0064], [0069]-[0072], [0076], [0078], [0080]-[0092], [0117], [0120], [0123] and [0124]).
Anderson does not explicitly disclose wherein to determine in real time the one or more of the one or more virtual guardrails includes to determine in real time the one or more of the one or more virtual guardrails. However, such matter is suggested by Wongpiromsarn (see at least [0004], [0113]-[0121], claim 1 and claim 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Anderson to incorporate the teachings of Wongpiromsarn which teaches wherein to determine in real time the one or more of the one or more virtual guardrails includes to determine in real time the one or more of the one or more virtual guardrails since they are both directed to collision avoidance and incorporation of the teachings of Wongpiromsarn would ensure increased safety and reliability by increasing accuracy of the overall system.
Anderson as modified by Wongpiromsarn does not explicitly disclose one or more of the one or more virtual guardrails for one of the plurality of sliding timing windows including the one or more of the one or more virtual guardrails for the particular sliding timing window. However, such matter is suggested by Kazemi (see at least [0221]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Anderson as modified by Wongpiromsarn to incorporate the teachings of Kazemi which teaches one or more of the one or more virtual guardrails for one of the plurality of sliding timing windows including the one or more of the one or more virtual guardrails for the particular sliding timing window since they are directed to safe vehicle operations and incorporation of 

Regarding claim 4, Anderson as modified by Wongpiromsarn and Kazemi discloses wherein the dynamics of the vehicle determined in real time includes various parameters and vectors thereof (see at least Anderson Figure 1, Figure 4, Figure 8, Figure 11, [0005], [0036], [0037], [0045], [0046], [0048], , [0052], [0053], [0063], [0069], [0078] and [0080]-[0092]).
Even though Anderson does not explicitly state a current inertial vector of the vehicle, and a current motion vector of the vehicle; based on the sensors, dynamics and the vectors used in his disclosure (see at least Anderson Figure 1, Figure 4, Figure 8, Figure 11, [0005], [0036], [0037], [0045], [0046], [0048], , [0052], [0053], [0063], [0069], [0078] and [0080]-[0092]); it would have been obvious to one of ordinary skill in the art that the dynamics of the vehicle determined in real time includes a current inertial vector of the vehicle, and a current motion vector of the vehicle in order to increase accuracy, safety and reliability.

Regarding claim 5, Anderson does not explicitly disclose wherein to automatically pilot the vehicle for the period of time within of the one or more virtual guardrails further includes to issue commands to a device control unit (DCU) of the vehicle to moderate operating characteristics of the vehicle to within the one or more virtual guardrails. However, such matter is suggested by Wongpiromsarn (see at least [0004], [0043], [0102]-[0108], [0113]-[0121], claim 1 and claim 2). It would have been 
Anderson as modified by Wongpiromsarn does not explicitly disclose the one or more virtual guardrails determined for the plurality of sliding timing windows. However, such matter is suggested by Kazemi (see at least [0221]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Anderson as modified by Wongpiromsarn to incorporate the teachings of Kazemi which teaches the one or more virtual guardrails determined for the plurality of sliding timing windows since they are directed to safe vehicle operations and incorporation of the teachings of Kazemi would increase accuracy of the overall system and thereby increase safety and efficiency.

Regarding claim 6, Anderson as modified by Wongpiromsarn and Kazemi discloses wherein the mitigation unit is to further counter, disengage or disable manual operation of the vehicle (see at least Anderson Figure 1, Figure 2, Figure 11, [0041]-[0043], [0047]-[0050], [0058], [0062], [0070]-[0072], [0078], [0117], [0120], [0123] and [0124]), including to counter, disengage or disable one or more of manual steering, (see at least Anderson Figure 1, Figure 2, Figure 11, [0041]-[0043], [0047]-[0050], [0058], [0062], [0070]-[0072], [0078], [0117], [0120], [0123] and [0124]).

Regarding claim 7, Anderson as modified by Wongpiromsarn and Kazemi discloses wherein the mitigation unit is to further provide one or more audio or visual alerts to a driver of the vehicle about a current assessment of a driver assistance system having the autopilot engine and the mitigation unit, with respect to a current potential of the vehicle being manually operated into the emergency situation (see at least Anderson abstract, Figure 1, Figure 11, [0050], [0065], [0070], [0079], [0107], [0109] and [0113]).

Regarding claim 9, Anderson as modified by Wongpiromsarn and Kazemi discloses storage circuitry disposed in the vehicle and coupled to the one or more processor circuitries, the storage circuitry is arranged to store the plurality of safe driving policies specifying the plurality of unsafe driving behaviors (see at least Anderson Figure 1, Figures 4-8, Figure 11, [0036], [0037], , [0041]-[0045], [0052] [0062], [0063], [0069], [0078] and [0123]).

Regarding claim 10, Anderson as modified by Wongpiromsarn and Kazemi discloses wherein to analyze whether the sensor data indicate the vehicle is being manually operated unsafely in violation of the one or more safe driving policies, the one or more processor circuitries are arranged to operate the analysis unit to determine (see at least Anderson Figure 1, Figure 4, Figure 8, Figure 11, [0005], [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062], [0063], [0069]-[0072], [0074], [0076], [0078], [0080]-[0092] and [0117]), and determine whether there are any violations of the one or more safe driving policies, based at least in part on dynamics of the vehicle (see at least Anderson Figure 1, Figures 4-8, Figure 11, [0005], [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062], [0063], [0069]-[0072], [0074], [0076], [0078], [0117], [0120], [0123] and [0124]).
Even though Anderson does not explicitly state a current inertial vector of the vehicle, and a current motion vector of the vehicle, based on the sensors, dynamics of the vehicle and the vectors used in his disclosure (see at least Anderson Figure 1, Figure 4, Figure 8, Figure 11, [0005], [0036], [0037], [0045], [0046], [0048], , [0052], [0053], [0063], [0069], [0078] and [0080]-[0092]); it would have been obvious to one of ordinary skill in the art that the dynamics of the vehicle determined in real time includes a current inertial vector of the vehicle, and a current motion vector of the vehicle in order to increase accuracy, safety and reliability.

Regarding claim 11, Anderson as modified by Wongpiromsarn and Kazemi discloses wherein the emergency situation includes a selected one of the vehicle being driven off a road, the vehicle being driven into another vehicle, or the vehicle being driven into a person or an object (see at least Anderson abstract, Figure 1, Figure 2, Figures 3b-8, Figure 9b, Figure 11, [0045], [0049], [0050], [0055]-[0057], [0058], [0117] and [0120]).

Regarding claim 12, Anderson discloses a method for computer-assisted driving (see at least abstract, Figure 1, Figure 11 and [0033]), comprising: analyzing, by a driving assistance subsystem (DAS) of a vehicle, a plurality of sensor data of the vehicle to determine whether vehicle is being manually operated in violation of one or more safe driving policies of a plurality of safe driving policies, indicating that the vehicle is being potentially -4-Application No.: 16/391,032Attorney Docket No.: 131592-246497 (AB7652-US)operated manually into an emergency situation (see at least Figure 1, Figures 4-8, Figure 11, [0005], [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062], [0063], [0069]-[0072], [0074], [0076], [0078], [0117], [0120], [0123] and [0124]), the plurality of safe driving policies specifying a plurality of unsafe driving behaviors (see at least Figure 1, Figures 4-8, Figure 11, [0005], [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062], [0063], [0069]-[0072], [0074], [0076], [0078], [0117], [0120], [0123] and [0124]); automatically piloting, by the DAS, the vehicle for a period of time to prevent the vehicle from being operated manually into the emergency situation and to incrementally bring the vehicle into safe operation where a plurality of safe driving policies are not violated (see at least Figure 1, Figures 4-8, Figure 11, [0034]-[0038], [0041]-[0050], [0053], [0055]-[0058], [0063], [0069]-[0072], [0076], [0078], [0117], [0120], [0123] and [0124]); and countering, disengaging, or disabling, by the DAS, manual operation of the vehicle, while the vehicle is momentarily being automatically piloted (see at least Anderson Figure 1, Figure 2, Figure 11, [0041]-[0043], [0047]-[0050], [0058], [0062], [0070]-[0072], [0078], [0117], [0120], [0123] and [0124]).
(see at least [0004], [0113]-[0121], claim 1 and claim 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Anderson to incorporate the teachings of Wongpiromsarn which teaches generating. in real time by the DAS, one or more virtual guardrails and automatically piloting, by the DAS, the vehicle within the one or more virtual guardrails since they are both directed to collision avoidance and incorporation of the teachings of Wongpiromsarn would ensure increased safety and reliability by increasing accuracy of the overall system.
Anderson as modified by Wongpiromsarn does not explicitly disclose one or more virtual guardrails for respective time instants of a sliding timing window. However, such matter is suggested by Kazemi (see at least [0221]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Anderson as modified by Wongpiromsarn to incorporate the teachings of Kazemi which teaches one or more virtual guardrails for respective time instants of a sliding timing window since they are directed to safe vehicle operations and incorporation of the teachings of Kazemi would increase accuracy of the overall system and thereby increase safety and efficiency.

Regarding claim 13, Anderson as modified by Wongpiromsarn and Kazemi discloses wherein the countering, disengaging, or disabling comprises countering, (see at least Anderson Figure 1, Figure 2, Figure 11, [0041]-[0043], [0047]-[0050], [0058], [0062], [0070]-[0072], [0078], [0117], [0120], [0123] and [0124]).

Regarding claim 14, Anderson as modified by Wongpiromsarn and Kazemi discloses receiving, by the DAS, the sensor data from various sensors (see at least Anderson Figure 1, Figures 4-8, Figure 11, [0005], [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062], [0063], [0069]-[0072], [0074], [0076], [0078], [0117], [0120], [0123] and [0124]).

Regarding claim 15, Anderson as modified by Wongpiromsarn and Kazemi discloses wherein the analyzing comprises determining, by the DAS, dynamics of the vehicle determined in real time, based at least in part on the sensor data (see at least Anderson Figure 1, Figure 4, Figure 8, Figure 11, [0005], [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062], [0063], [0069]-[0072], [0074], [0076], [0078], [0080]-[0092] and [0117]), and determining whether there are any violations of the one or more safe driving policies, based at least in part on the dynamics of the vehicle (see at least Anderson Figure 1, Figures 4-8, Figure 11, [0005], [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062], [0063], [0069]-[0072], [0074], [0076], [0078], [0117], [0120], [0123] and [0124]).
Even though Anderson does not explicitly state a current inertial vector of the vehicle, and a current motion vector of the vehicle; based on the sensors, dynamics of the vehicle and the vectors used in his disclosure (see at least Anderson Figure 1, Figure 4, Figure 8, Figure 11, [0005], [0036], [0037], [0045], [0046], [0048], , [0052], [0053], [0063], [0069], [0078] and [0080]-[0092]); it would have been obvious to one of ordinary skill in the art that the dynamics of the vehicle determined in real time includes a current inertial vector of the vehicle, and a current motion vector of the vehicle in order to increase accuracy, safety and reliability.

Regarding claim 16, Anderson as modified by Wongpiromsarn and Kazemi discloses wherein the emergency situation includes a selected one of the vehicle being driven off a road, the vehicle being driven into another vehicle, or the vehicle being driven into a person or an object (see at least Anderson abstract, Figure 1, Figure 2, Figures 3b-8, Figure 9b, Figure 11, [0045], [0049], [0050], [0055]-[0057], [0058], [0117] and [0120]).

Regarding claim 17, Anderson discloses at least one non-transitory computer-readable medium (NTCRM) having instructions stored therein, wherein execution of the instructions by a driver assistance system (DAS) of a vehicle is to cause the DAS to (see at least abstract, Figure 1, Figure 11, [0033], [0123] and [0124]), to: analyze a plurality of sensor data of the vehicle and determine the vehicle is being manually operated in violation of one or more safe driving policies of a plurality of safe driving policies, and therefore the vehicle is being potentially operated manually into an emergency situation (see at least Figure 1, Figures 4-8, Figure 11, [0005], [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062], [0063], [0069]-[0072], [0074], [0076], [0078], [0117], [0120], [0123] and [0124]), the plurality of safe driving (see at least Figure 1, Figures 4-8, Figure 11, [0005], [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062], [0063], [0069]-[0072], [0074], [0076], [0078], [0117], [0120], [0123] and [0124]) determine one or more operational guardrails in real time, based at least in part on dynamics of the vehicle determined in real time (see at least Anderson Figure 1, Figures 4-8, Figure 11, [0034]-[0038], [0041]-[0050], [0053], [0055]-[0058], [0063], [0069]-[0072], [0076], [0078], [0117], [0120], [0123] and [0124]); and automatically pilot the vehicle to incrementally bring the vehicle back into safe operation, where the one or more safe driving policies are not violated, to deter the vehicle from being operated manually into the emergency situation (see at least Figure 1, Figures 4-8, Figure 11, [0034]-[0038], [0041]-[0050], [0053], [0055]-[0058], [0063], [0069]-[0072], [0076], [0078], [0117], [0120], [0123] and [0124]).
Anderson does not explicitly disclose determine one or more virtual guardrails in real time and automatically pilot the vehicle within the one or more virtual guardrails. However, such matter is suggested by Wongpiromsarn (see at least [0004], [0113]-[0121], claim 1 and claim 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Anderson to incorporate the teachings of Wongpiromsarn which teaches determine one or more virtual guardrails in real time and automatically pilot the vehicle within the one or more virtual guardrails since they are both directed to collision avoidance and incorporation of the teachings of Wongpiromsarn would ensure increased safety and reliability by increasing accuracy of the overall system.
(see at least [0221]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Anderson as modified by Wongpiromsarn to incorporate the teachings of Kazemi which teaches one or more virtual guardrails for a sliding timing window since they are directed to safe vehicle operations and incorporation of the teachings of Kazemi would increase accuracy of the overall system and thereby increase safety and efficiency.

Regarding claim 19, Anderson discloses determine in real time the dynamics of the vehicle including determining in real time (see at least Anderson Figure 1, Figures 4-8, Figure 11, [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062]-[0064], [0069]-[0072], [0076], [0078], [0080]-[0092], [0117], [0120], [0123] and [0124]); wherein determination of the one or more operational guardrails is based at least in part on the dynamics of the vehicle (see at least Anderson Figure 1, Figures 4-8, Figure 11, [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062]-[0064], [0069]-[0072], [0076], [0078], [0080]-[0092], [0117], [0120], [0123] and [0124]).
Even though Anderson does not explicitly state a current inertial vector of the vehicle, and a current motion vector of the vehicle; based on the sensors, dynamics of the vehicle and the vectors used in his disclosure (see at least Anderson Figure 1, Figure 4, Figure 8, Figure 11, [0005], [0036], [0037], [0045], [0046], [0048], , [0052], [0053], [0063], [0069], [0078] and [0080]-[0092]) it would have been obvious to one of 
Anderson does not explicitly disclose determination of the one or more virtual guardrails. However, such matter is suggested by Wongpiromsarn (see at least [0004], [0113]-[0121], claim 1 and claim 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Anderson to incorporate the teachings of Wongpiromsarn which teaches determination of the one or more virtual guardrails since they are both directed to collision avoidance and incorporation of the teachings of Wongpiromsarn would ensure increased safety and reliability by increasing accuracy of the overall system.

Regarding claim 20, Anderson does not explicitly disclose wherein, to automatically pilot the vehicle momentarily within of the one or more virtual guardrails, execution of the instructions is to further cause the DAS to: issue commands to a device control unit (DCU) of the vehicle to moderate operating characteristics of the vehicle to within the one or more virtual guardrails. However, such matter is suggested by Wongpiromsarn (see at least [0004], [0043], [0102]-[0108], [0113]-[0121], claim 1 and claim 2). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Anderson to incorporate the teachings of Wongpiromsarn which teaches wherein, to automatically pilot the 

Regarding claim 21, claim 21 is commensurate in scope with claim 14. See above for rejection of claim 14.

Regarding claim 22, claim 22 is commensurate in scope with claim 15. See above for rejection of claim 15. 

Regarding claim 23, claim 23 is commensurate in scope with claim 16. See above for rejection of claim 16.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US20120083947A1) in view of Wongpiromsarn (US20200189575A1) in further view of Kazemi (US20190235499A1) in yet further view of Inoue (US20170327110A1).
Regarding claim 8, Anderson as modified by Wongpiromsarn and Kazemi discloses wherein to provide one or more audio or visual alerts about a current assessment of a driver assistance system, with respect to a current potential of the vehicle being manually operated into the emergency situation (see at least Anderson abstract, Figure 1, Figure 11, [0050], [0065], [0070], [0079], [0107], [0109] and [0113]).
Anderson as modified by Wongpiromsarn and Kazemi fails to disclose to provide a visual indicator that visually depicts the current assessment of the current potential on a potential gradient of the vehicle being operated into the emergency situation. However, such matter is suggested by Inoue (see at least Figure 3a, Figure 3b and [0055]-[0057]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Anderson as modified by Wongpiromsarn and Kazemi to incorporate the teachings of Inoue to provide a visual indicator that visually depicts the current assessment of the current potential on a potential gradient of the vehicle being operated into the emergency situation since they are all directed to driving assistance systems and use of Inoue would ensure increased safety. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667         

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667